DETAILED ACTION
                                                 REASONS FOR ALLOWANCE

1.	Claims 1, 3-10, 12-17, 19-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  05/18/2021 regarding claims 1, 3-10, 12-17, 19-20 have been considered and are persuasive.  The prior art does not disclose ”determine whether a block to be replicated from the primary storage system to the secondary storage system is to be replicated via a data pulling process or a log shipping process; in response to determining the block is to be replicated through the log shipping process, store a transaction and data for the block in a transaction log, and subsequently execute the transaction from the transaction log to cause the data to be written from the transaction log to a data log in the secondary storage system; and in response to determining the block is to be replicated through the data pulling process, store the transaction in the transaction log, retrieve the data for the block from the primary storage system, and store the data in the data log, wherein for the data pulling process, the data is stored in the data log without previously storing the data in the transaction log”, as required by claim 1 and a similar to the limitations of claims 10 and 17.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 10 and 17 are allowed.  Dependent claims 3-9, 12-16, 19-20 are allowed at least by virtue of their dependency from claims 1, 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 03, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153